DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	101 Rejection:
With respect to applicants argument regarding 101 is persuasive and therefore 101 rejection is withdrawn.

103 Rejection:
With respect to applicant’s argument on page 9, that Iwasaki does not teach acquire a pair comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object.   Examiner respectfully disagrees.  Iwasaki teaches Fig. 2, 3, 6 and in paragraphs [0053, 0054], that the image ID is associated with feature amount of images such as a1, a2..an.  The image ID is associated with an image.  In fig. 6, step 602 the image ID is registered with the image file name and at step 604 feature amount of the registered image is extracted.  Each image ID is associated with a feature and each feature amount is an object which associates image ID with the feature amount and they are stored in the database as shown in the above cited figs.  Therefore, each feature associated with the image is an object.  Moreover, each image ID is associated with 
With respect to applicant’s argument in pages 10, 11 and 12 that Iwasaki and Shimamura do not teach “when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, store a pair comprising the acquired feature quantity and a new object identifier into the feature quantity table, and store the acquired feature quantity, the acquired image identifier and the new object identifier in association with each other into a retrieval table which stores a plurality of pairs of an object identifier and an image identifier” and “when a plurality of the feature quantity is associated with a same identifier as the extracted registered object identifier is not found in the retrieval table, output the image identifier that specifies the appearing location of the image and is associated with the extracted registered object identifier.”  Examiner respectfully disagrees.  Iwasaki teaches in fig. 2, 3 paragraphs [0053, 0054] that multiple image ID and feature amount information is stored in the retrieval table and image ID includes the feature amount, each feature is an object.  Fig. 4, 5, paragraphs [0055, 0056] describes that image ID, similar image ID and similarity information is stored in the same table.  Therefore, Iwasaki teaches storing the Image ID associated with an object and feature amount of the object and the information is associated with each other in the retrieval table. 
Iwasaki does not explicitly teach “object identifier”, “storing new object identifier” and “extracted registered object identifier” and object identifiers are stored in the retrieval tables in association with the image IDs.

With respect to applicant’s argument on page 11 that the version number cannot be an object ID because the services is not included in the image, Examiner respectfully disagrees.  Iwasaki teaches an image including an object in fig. 2, 3 but it does not explicitly teach an object identifier and storing new object identifier.  Shimamura teaches an identifier which is associated with an object such as version number and the version number is associated with service which includes an image service as shown in fig. 2 and para. [0054, Services provided by the system according 
Shimamura also teaches in paragraph [0097] that new records and new version information/number (new object ID) is added to the database. 
With respect to applicant’s argument in page 12 and 13 of the remarks that it would not have been obvious to a person of ordinary skill in the art to add “version numbers” of Shimamura to the teachings of Iwasaki to disclose the above cited claimed features and The severity of the re-design required by the proposed combination, which is not taught or suggested by either reference, underscores the fact that the proposed combination is based on hindsight,  Examiner respectfully disagrees.
Iwasaki teaches image including an object and storing image identifier, (fig. 2, 3) and feature quantity (fig. 3), the feature amount and each feature is an object associated with the image in paragraphs [0039, a feature-amount representing contents of the information].  Iwasaki also teaches storing information in the database as described in paragraphs [0039, 0040].  Shimamura teaches version number associated with a service in fig. 2, 6, paragraph [0067].  Version number is associated with the service and it is stored in the database.  Iwasaki and Shimamura both are in the same filed of endeavor because both of them teach storing information in a database.  
One of ordinary skill in the art would recognize that object identifier of Shimamura could be incorporated with the image ID and image including an object stored in a table of Iwasaki to further improve the system to have an object identifier to identify the object.

system Iwasaki to have a robust system. The motivation would be to have a
system which will have an object identifier to organize the objects properly and also to identify the objects faster.
	Thus, Iwasaki and Shimamura’s invention are combinable and the combination is not based on hindsight.

With respect to applicant’s argument that Iwasaki does not teach when the plurality of the feature quantity is associated with the same identifier is found in the retrieval table, output the image identifier, out of the found plurality of the feature quantity, that is associated with the feature quantity having a similarity with the received target feature quantity that is greater than or equal to a predetermined threshold, examiner respectfully disagrees.  Iwasaki teaches in fig. 16, 17, [0151, 0152], describes that the image ID similarity information is determined if it reaches a threshold or not.  If it exceeds a threshold then the system process the image and in fig. 25, [0202] the system displays the similar images IDs.  Therefore, Iwasaki teaches the above cited limitation. 

Claims 4 and 7 recites features similar to claim 1, therefore, above cited arguments applies to claims 4 and 7 as well.  



In the interest of compact prosecution, Examiner suggests that Applicant focus claim amendments and arguments on other aspects. Examiner would suggest that Applicant focus on what is an object and how it is registered as described in instant specification paragraphs [0054, 0064]. Also clarify what is a feature quantity, from where it is extracted and the appearing locations of the feature quantity and how it is calculated in instant specification paragraph [0042, 0043, 0044, 0060] and also something more specific about the retrieval table, such as using it to correlate with other related frames of the same object or other objects as described in paragraphs [0037, 0038, 0045] and regarding feature quantity table, how it correlates information as described in paragraphs [0042, 0043, 0044, 0060].  Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki (US 2007/0065045) and in view of Shimamura (US 2012/0011496) and in view of Saxton (US 6,370,549).

With respect to claim 1, Iwasaki teaches an information processing device comprising: a memory ([0044, registers a result of the search in a memory as a similarity-information-list]; examiner’s note: the memory); and 
a processor coupled to the memory and configured to ([0245, the CPU (processor)]; examiner’s note: the memory and processor): 
acquire a pair comprising an acquired feature quantity of an object and an acquired image identifier ([0100, the searching unit 105 acquires an image data corresponding to the acquired image-file name from the image-data storage unit 121 (step S906)]; [0053, image ID and image feature amount are associated with each other and stored in the feature-amount DB 123]; [0054]; examiner’s note: the image feature amount which is the feature quantity is acquired and each feature is and object of an image) which is an identifier of an image including the object ([0044]; fig. 3; [0060, The feature-amount extracting unit 102 reads image data to register and extracts a feature amount of the image data]; examiner’s note: the image ID is associated with feature amount; the feature amount is the feature quantity and the feature amount is extracted from the image data; the image feature is the object), 
search, upon acquiring the pair of the acquired feature quantity and the acquired image identifier, a feature quantity table which stores a plurality of pairs (fig. 3; [0053]; [0054]; examiner’s note: the feature amount DB in fig. 3, stores the  each comprising a registered feature quantity (fig.3, [0053, 0054]; examiner’s note: each feature quantity is registered) and a corresponding registered identifier (fig. 22; [0204]; the image ID the image file name), for a registered feature quantity similar to the acquired feature quantity (fig. 3; [0053, 0054]; fig. 6; [0223, a similar image search process 3 in which similar image is searched for based on the feature amounts of the image information for which the temporary registration process has already been performed is performed (step S2508)]; examiner’s note: all the similar features are detected and then features are registered); 
 store a pair comprising the acquired feature quantity and a identifier into the feature quantity table (fig. 3, 4, 19, 22; [0204]; examiner’s note: the table stores the added identifier), 
and store the acquired feature quantity, the acquired image identifier and the identifier in association with each other into a retrieval table which stores a plurality of pairs of an identifier and an image identifier (fig. 19; 23; [0174, the image ID acquired at the step S1901 is designated as a similar-image ID, associated with the similarity calculated at the step S1903, and added to the temporary similarity-information-list DB 1226 (step S1905)]; [0142, the registering unit 1203 registers the similarity-information-list in the similarity-information-list DB 124 (step S1504)]; examiner’s note: the similarity information DB is the retrieval table and the similarity information DB contains image ID and similar image ID and similarity contains the feature quantity such as similarity information); 
when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table (fig. 6, 7, 8; [0085]; [0225, 0029, 0230]; examiner’s note: the similar image feature quantity is registered into the table, therefore, the acquired feature quantity is stored into the table), retrieve the registered identifier associated with the similar registered feature quantity from the feature quantity table (fig. 7, [0228-0230]; examiner’s note: determining the matching image similarities and correlating the image ID with the similarly information in the DB is retrieving), and store the 2Appln. No.: 16/130,109 acquired feature quantity, the retrieved registered identifier and the acquired image identifier in association with each other into the retrieval table (fig. 7, [0228-0230]; examiner’s note: determining the matching image similarities and adding the image ID with the similarly information in the DB is storing the information in the DB; the similarity DB is the retrieval table); 
search, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity similar to the received target feature quantity ([0084, This means that the similarity calculating unit 106 determines whether the image information searched for from the feature-amount DB is similar to the image information to register]; [0085]; examiner’s note: the feature quantity table is searched to match the target feature quantity), and extract a registered identifier associated with the registered feature quantity similar to the received target quantity from the feature quantity table ([0084, 0085]; fig. 6; fig. 23;[0192]; examiner’s note: the ID is extracted from the image collection that is registered);
search the retrieval table for the extracted registered identifier ([fig. 23]; [0192]; examiner’s note: the image ID is searched in the similarity information DB which is the retrieval database);
when the plurality of the feature quantity is associated with the same identifier is found in the retrieval table, output the image identifier (fig. 23, [0192]; [0208, the image information on the image ID=1 is displayed on the screen preferentially (steps S2308 and S2309); examiner’s note: the matching image IDs are displayed) , out of the found plurality of the feature quantity, that is associated with the feature quantity having a similarity with the received target feature quantity that is greater than or equal to a predetermined threshold (fig. 23; [0201, image IDs whose occurrence numbers larger than a predetermined threshold are acquired from the occurrence number DB 2027]; [0208, the image information on the image ID=1 is displayed on the screen preferentially (steps S2308 and S2309)]; examiner’s note: the image IDs greater than a threshold which is the predetermined threshold because the threshold is already defined is displayed).
Iwasaki does not explicitly teach an registered object identifier; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, store a pair comprising the acquired feature quantity and a new object identifier into the feature quantity table, 
when a plurality of the feature quantity is associated with a same identifier as the extracted registered object identifier is not found in the retrieval table, output the image identifier that specifies the appearing location of the image and is associated with the extracted registered object identifier.
object identifier ([fig. 6, 7]; [0089, FIG. 6, the session information table 500 includes a session ID column 501 for identifying a session, a user ID column 502, a version number column 503 and an expiration date column 504]; [0097, the service object managing unit 241 adds a new record to the session information table 500 of the usage situation storing unit 301, and adds a record configured with this session ID and version information obtained in step S1003 as coherence information (step S1011)]; examiner’s note: the version number is the object identifier because the version is the object and the number is the ID); 
when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, store a pair comprising the acquired feature quantity and a new object identifier into the feature quantity table  (fig. 7; [0097, when there is no valid record of the corresponding session ID (NO in step S1009), the service object managing unit 241 adds a new record to the session information table 500 of the usage situation storing unit 301, and adds a record configured with this session ID and version information obtained in step S1003 as coherence information (step S1011)]; examiner’s note: the version information, session ID is added to the table if the information is not stored in the table; moreover, feature quantity, image ID is taught in Iwasaki in fig. 3, 4; Shimamura is combined to teach the conditional statement). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Iwasaki’s invention which teaches storing image and retrieving image to include Shimamura which teaches storing new images in the database and information associated. Iwasaki and Shimamura are in the same field of 
	Iwasaki and Shimamura in combination do not explicitly teach when a plurality of the feature quantity is associated with a same identifier as the extracted registered object identifier is not found in the retrieval table, output the image identifier that specifies the appearing location of the image and is associated with the extracted registered object identifier.
	However, Saxton teaches when a plurality of the feature quantity is associated with a same identifier as the extracted registered object identifier is not found in the retrieval table, output the image identifier that specifies the appearing location of the image and is associated with the extracted registered object identifier (fig. 4; element 410, 416; col. 11, lines 5-10; 24-30; examiner’s note: the system checks if the match is found or not; if the file match is not found the location of the file is determined and returned; retuning the file location is outputting the appearing location of the file and file name is the ID and outputting the image identifier is taught in Iwasaki in fig. 23; therefore, in combination Iwasaki and Saxton teaches the limitation).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Iwasaki’s invention which teaches storing image and retrieving image to include Shimamura which teaches storing new images in the database and information associated and in view of Saxton which teaches identifying 

Claim 4 encompasses the same scope of limitation of claim 1, in additions of a method (fig. 1). Therefore, claim 4 is rejected on the same basis of rejection of claim 1.

Claim 7 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer-readable medium (fig. 1). Therefore, claim 7 is rejected on the same basis of rejection of claim 1.

Claims 2, 5, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki (US 2007/0065045) and in view of Shimamura (US 2012/0011496) and in view of Saxton (US 6,370,549) and in view of Tsukidate (US 2012/0170847).

	With respect to claim 2, Iwasaki, Shimamura and Saxton in combination the information processing device according to claim 1, Iwasaki teaches wherein the feature quantity table and the retrieval table store, as the image identifier (fig. 3, 4, 5; [0057]; examiner’s note: the feature amount database and similarity information DB stores image ID), but do not explicitly teach any one or a combination of a frame 
	However, Tsukidate teaches any one or a combination of a frame number of a moving image data, an identifier of a camera, a photographed location, a photographed date and time, and an identifier of a recording medium ([0057]; fig. 3; examiner’s note: the date and time of the photograph).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Iwasaki’s invention which teaches storing image and retrieving image to include Shimamura which teaches storing new images in the database and information associated and in view of Saxton which teaches identifying and outputting file location information to include Tsukidate to which teaches date and time of a photograph. Iwasaki, Shimamura, Saxton and Tsukidate are in the same field of invention because all of them teach storing files. One would have been motivated to make this modification because it provides predictable results such as to find the image information to select the most appropriate image.

Claim 5 is rejected on the same basis of rejection of claim 2.
	Claim 8 is rejected on the same basis of rejection of claim 2.

 Claims 3, 6, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki (US 2007/0065045) and in view of Shimamura (US 2012/0011496) and in view of Saxton (US 6,370,549) and in view of Miller et al. (US 2009/023261). 

With respect to claim 3, Iwasaki, Shimamura and Saxton in combination teach the information processing device according to claim 1, Iwasaki further teaches wherein the processor is configured to search, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier (fig. 3; [0053, 0054]; fig. 6; 7; [0223, a similar image search process 3 in which similar image is searched for based on the feature amounts of the image information for which the temporary registration process has already been performed is performed (step S2508)]; examiner’s note: all the similar features are detected and then features are registered; the image ID and feature is acquired as shown in fig. 7), the feature quantity table for a registered feature quantity having a similarity (fig. 6-9; [0143-0146]; examiner’s note: the feature quantity is stored in the tables); 
the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold (fig. 23; [0201, image IDs whose occurrence numbers larger than a predetermined threshold are acquired from the occurrence number DB 2027]; [0208, the image information on the image ID=1 is displayed on the screen preferentially (steps S2308 and S2309)]; fig. 25; [0223]; examiner’s note: the image IDs greater than a threshold is searched and displayed),
the processor is configured to search, upon receiving the target feature quantity (fig. 16; [0150]; examiner’s note: the search engine searches for all the feature that is related), the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity (fig. 16; [0150, 0151]; examiner’s note: the similarities is determined). 
Iwasaki, Shimamura and Saxton do not explicitly teach the received target feature quantity that is greater than or equal to a second threshold, and the second threshold is smaller than the first threshold. 
However, Miller teaches the received target feature quantity that is greater than or equal to a second threshold (0088; examiner’s note: the system determines that the confidence score above the second threshold; the confidence score is construed as a feature quantity because it is related to a user’s authentication which has users image file. Moreover, Iwasaki teaches the feature quantity table in fig. 5, 6; received feature quantity in [0150]; examiner’s note: the input feature quantity to be matched with the registered feature quantity); 
and the second threshold is smaller than the first threshold (0088; examiner’s note: the second threshold is smaller than the first threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Iwasaki’s invention which teaches storing image and retrieving image to include Shimamura which teaches storing new images in the database to include Saxton which teaches image processing to include information associated with it to include Miller which compared thresholds. Iwasaki, Shimamura, Saxton, Miller are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to find the appropriate data for the search results. 

Claim 8 is rejected on the same basis of rejection of claim 3. 
Claim 9 is rejected on the same basis of rejection of claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/William B Partridge/           Primary Examiner, Art Unit 2183